As filed with the Securities and Exchange Commission on September 19, 2007 File Nos. 333-62298 and 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 65 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 67 TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (414) 287-3338 (Registrant’s Telephone Number, including Area Code) Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): []immediately upon filing pursuant to paragraph (b). [X]on September 28, 2007 pursuant to paragraph (b). []60 days after filing pursuant to paragraph (a)(1). []on (date) pursuant to paragraph (a)(1). []75 days after filing pursuant to paragraph (a)(2). []on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. [LOGO] Geneva Advisors All Cap Growth Fund Prospectus September 28, 2007 Retail Class Institutional Class The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Geneva Advisors All Cap Growth Fund a series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS INVESTMENTS, RISKS AND PERFORMANCE 3 INVESTMENT OBJECTIVE 3 PRINCIPAL INVESTMENT STRATEGIES 3 PRINCIPAL RISKS 3 PORTFOLIO HOLDINGS INFORMATION 5 PERFORMANCE 5 FEES AND EXPENSES 6 MORE ABOUT THE FUND 7 MANAGEMENT OF THE FUND 8 THE ADVISER 8 PORTFOLIO MANAGERS 8 SHAREHOLDER INFORMATION 9 SHARE PRICE 9 HOW TO PURCHASE SHARES 10 HOW TO REDEEM SHARES 12 REDEMPTION FEE 15 TOOLS TO COMBAT FREQUENT TRANSACTIONS 15 OTHER FUND POLICIES 16 12B-1 AND SHAREHOLDER SERVICING FEES 17 DISTRIBUTIONS AND TAXES 17 DISTRIBUTIONS 17 TAX CONSEQUENCES 17 FINANCIAL HIGHLIGHTS 18 Geneva Investment Management of Chicago, LLC (the “Adviser”), is the investment adviser for the Geneva Advisors All Cap Growth Fund (the “Fund”) and is located at 181 W. Madison, Suite 3575, Chicago, IL 60602. Investments, Risks and Performance Investment Objective The Fund’s investment objective is long-term capital appreciation. Principal Investment Strategies The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations.The Fund’s investment strategy focuses on individual stock selection that takes into consideration the stock’s industry group.Using quantitative and qualitative measuresestablished by the Adviser, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. Under normal market conditions, the Fund intends to invest up to 100% of its net assets in common stocks of U.S. companies without regard to market capitalizations.Additionally, the Fund may invest up to 25% of its net assets in foreign securities, including American depositary receipts (“ADRs”), without regard to market capitalizations. Under normal market conditions, the Adviser uses a bottom-up, fundamental investment approach to identify quality growth companies.In assessing whether a company is a quality growth company, the Advisor may consider, among other things, whether such company has sustainable competitive advantages and highly visible future growth potential, including internal revenue growth, large market opportunities and simple business models, and shows strong cash flow generation and high return on invested capital.The Adviser utilizes proprietary research and a rigorous qualitative and quantitative investment process.The Adviser normally does not engage in active trading of the Fund’s investments.The Adviser’s general strategy is to purchase securities for the Fund based upon what the Adviser believes are long-term trends.This strategy may help to reduce the impact of trading costs and tax consequences associated with high portfolio turnover, such as increased brokerage commissions and a greater amount of short-term capital gain distributions that will be taxed at ordinary income rates.The Adviser may sell the Fund’s investments for a variety of reasons, such as to secure gains, limit losses or reinvest in more promising investment opportunities. Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take.Remember that in addition to possibly not achieving your investment goals, you could lose money by investing in the Fund.The principal risks of investing in the Fund are: General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Common Stock Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.These investor perceptions are based on various and unpredictable factors including expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you held common stock of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. 3 Micro-Cap and Small-Cap Company Risks.Generally, micro-cap, small-cap and less seasoned companies have more potential for rapid growth.They also often involve greater risk than large- or mid-cap companies, and these risks are passed on to the Fund.These smaller-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large- or mid-cap companies and, therefore, their securities tend to be more volatile than the securities of larger, more established companies, making them less liquid than other securities.Micro- and small-cap companies may have shorter histories or operations, less access to financing and less diversified product lines, making them more susceptible to market pressures and more likely to have volatile stock prices.Micro- and small-cap company stocks tend to be bought and sold less often and in smaller amounts than larger company stocks.Because of this, if the Adviser wants to sell a large quantity of a smaller-cap company’s stock, it may have to sell at a lower price than it might prefer, or it may have to sell in smaller than desired quantities over a period of time.Given these risks, an investment in the Fund may be more suitable for long-term investors who are willing to bear the risk of these fluctuations. Mid-Cap Company Risks.Generally, mid-cap companies may have more potential for growth than companies with larger market capitalizations.Investing in mid-cap companies, however, may involve greater risk than investing in large-cap companies, and the risks are passed on to the Fund.Mid-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large-cap companies; therefore, their securities may be more volatile than the securities of larger, more established companies, making them less liquid than other securities.Mid-cap company stocks may also be bought and sold less often and in smaller amounts than larger company stocks.Because of this, if the Adviser wants to sell a large quantity of a mid-cap company’s stock, it may have to sell at a lower price than it might prefer, or it may have to sell in smaller than desired quantities over a period of time. Large-Cap Company Risks.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Growth Stock Risk.Growth securities experience relatively rapid earnings growth and typically trade at higher multiples of current earnings than other securities.Therefore, growth securities may be more sensitive to changes in current or expected earnings than other securities.Growth securities may be more volatile because growth companies usually invest a high portion of earnings in their business, and they may lack the dividends of value stocks that can lessen the decreases in stock prices in a falling market.A company may never achieve the earnings expansion the Fund anticipates. Foreign Securities Risk.To the extent that the Fund invests in securities of foreign companies, including ADRs, your investment in the Fund is subject to foreign securities risk.These include risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks.In addition to developed markets, the Fund may invest in emerging markets, which are markets of countries in the initial stages of industrialization and that generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that trade a small number of issues. Management Risk.The ability of the Fund to meet its investment objective is directly related to the Adviser’s investment strategies for the Fund.The value of your investment in the Fund may vary with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished or even lost. 4 High Portfolio Turnover Rate Risk.The Fund’s investment strategies may result in high portfolio turnover rates.This could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (as high as 35%) and could increase brokerage commission costs.To the extent that the Fund experiences an increase in brokerage commissions due to a higher portfolio turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund.Rapid portfolio turnover also exposes shareholders to a higher current realization of capital gains and this could cause you to pay higher taxes. New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Trustees of the Trust (the “Board of Trustees”), in consultation with the Adviser, may determine to liquidate the Fund.A liquidation can be initiated by the Board of Trustees without a shareholder vote and, while shareholder interests will be the paramount consideration, the timing of any liquidation may not be favorable to certain individual shareholders. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Fund’s SAI.Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annualreports will be available by contacting Geneva Advisors All Cap Growth Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 or calling (877) 343-6382. Performance This Fund has recently commenced operations and has been in operation for less than a calendar year; as a result, there is no performance information available at this time. 5 Fees and Expenses As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.The fees and expenses for the Fund’s retail class (“Class R shares”) and institutional class of shares (“Class I shares”) are described in the following tables and are further explained in the example that follows. Shareholder Fees (1) (fees paid directly from your investment) Class R shares Class I shares Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Redemption Fee (2) 2.00% 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 1.25% 1.25% Distribution (12b-1) Fees 0.25% None Other Expenses (3) 1.70% 1.70% Total Annual Fund Operating Expenses 3.20% 2.95% Less: Expense waiver/reimbursement (1.70)% (1.70)% Net Expenses (4) 1.50% 1.25% (1) Although no sales loads or transaction fees are charged, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (the “Transfer Agent”).If a shareholder requests that a redemption be made by wire transfer, currently a $15.00 fee is charged. (2) The Redemption Fee applies only to those shares that have been held for less than 60 days.The Fund is intended for long-term investors.The fee is payable to the Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading. (3) Because the Fund is new, these expenses, which include custodian, transfer agency and other customary Fund expenses, are based on estimated amounts for the Fund’s current fiscal year. (4) Pursuant to a contractual operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses for the Fund do not exceed 1.50% for Class R shares and 1.25% for Class I shares of the Fund’s average net assets for at least the three-year period shown in the example below and for an indefinite period thereafter, subject to annual re-approval of the agreement by the Board of Trustees.This waiver can only be terminated by the Board of Trustees.The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid.The Adviser is permitted to seek reimbursement from the Fund for the prior three fiscal years, without causing Fund operating expenses to exceed the 1.50% cap for Class R shares and 1.25% for Class I shares. 6 Example This Example is intended to help you compare the costs of investing in Class R and Class I shares of the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested and that the Fund’s operating expenses remain the same.Please note that the figures below are based on the Fund’s net expenses after giving effect to the expense limitation in the agreement described above.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class R shares One Year Three Years $153 $474 Class I shares One Year Three Years $127 $397 Fund Expenses The Fund is responsible for its own operating expenses.Pursuant to a contractual operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to reduce its fees and/or pay expenses of the Fund to ensure that the total amount of Fund operating expenses does not exceed 1.50% for Class R shares and 1.25% for Class I shares of the Fund’s average daily net assets for at least the three-year period shown in the Example, and for an indefinite term thereafter, subject to annual re-approval of the agreement by the Board of Trustees.Any reduction in advisory fees or payment of expenses made by the Adviser may be reimbursed by the Fund in subsequent fiscal years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed and approved by the Board of Trustees.The Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses.In addition, any such reimbursement from the Fund to the Adviser will be subject to the applicable limitation on Fund expenses.This agreement may be terminated at any time at the discretion of the Board of Trustees. More about the Fund Portfolio Turnover Rate.The Fund’s annual portfolio turnover rate indicates changes in its portfolio investments.The Adviser will sell a security when it believes doing so is appropriate and consistent with the Fund’s investment objectives and policies,regardless of the effect on the Fund’s portfolio turnover rate.Buying and selling securities generally involves some expense to the Fund, such as broker commissions and other transaction costs.A high turnover rate in any year will result in payment by the Fund of above-average transaction costs and could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates.The Fund cannot accurately predict its future annual portfolio turnover rate, but it expects it to be approximately 75%.Portfolio turnover may vary substantially from year to year since portfolio adjustments are made when conditions affecting relevant markets, particular industries or individual issues warrant such action.In addition, portfolio turnover may also be affected by sales of portfolio securities necessary to meet cash requirements for redemptions of shares. Temporary or Cash Investments.The Fund may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents and short-term debt securities and/or money market instruments in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective. 7 For longer periods of time, the Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate as much as it would have if it had been more fully invested. To the extent the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses.Also, the yield paid by a money market fund in which the Fund invests will vary with short-term interest rates.During periods of rising interest rates, such money market fund’s yield will tend to be lower than prevailing interest rates. Changes in Investment Objective and Strategies.The Fund’s investment objective may be changed by sole action of the Board of Trustees, without the approval of the Fund’s shareholders upon 30 days’ written notice to shareholders. Management of the Fund The Adviser The Fund has entered into an Investment Advisory Agreement (“Advisory Agreement”) with Geneva Investment Management of Chicago, LLC, located at 181 W. Madison, Suite 3575, Chicago, IL 60602, under which the Adviser manages the Fund’s investments subject to the supervision of the Board of Trustees.The Adviser is an independent, employee-owned investment management firm founded in 2003, and provides investment management services to individuals and institutions.As of August 31, 2007, the Adviser managed approximately $3.1 Billion in assets.As of the date of this Prospectus, the Adviser did not manage any registered investment companies other than the Fund.The Fund compensates the Adviser for its services at the annual rate of 1.25% of the Fund’s average daily net assets, payable on a monthly basis. Subject to the general supervision of the Board of Trustees, the Adviser is responsible for managing the Fund in accordance with its investment objective and policies, making decisions with respect to, and also orders for, all purchases and sales of portfolio securities.The Adviser also maintains related records for the Fund. A discussion regarding the basis for the Board of Trustees’ approval of the Advisory Agreement will be available in the Fund’s next annual or semi-annual report. Portfolio Managers Robert C. Bridges is one of the Portfolio Managers for the Fund and is jointly responsible for the day-to day management of the Fund’s portfolio.He has been with the Adviser since its founding in January 2003.Mr. Bridges has over 18 years of experience in managing investment portfolios, is a Principal of the Adviser and currently serves on its Management Committee.Prior to joining the Adviser, Mr. Bridges worked as a Principal at William Blair & Company for more than 10 years. John P. Huber is one of the Portfolio Managers for the Fund and is jointly responsible for the day-to day management of the Fund’s portfolio.Mr. Huber has more than 14 years of experience in managing investment portfolios, is a Principal of the Adviser and currently serves on its Management Committee.He has been with the Adviser since its founding in January 2003.Prior to joining the Adviser, Mr. Huber was a Principal at William Blair & Company having been admitted to that firm’s partnership in 1998. 8 Richard K. Sheiner is one of the Portfolio Managers for the Fund and is jointly responsible for the day-to day management of the Fund’s portfolio.Mr. Sheiner joined the Adviser in January 2004.He has more than 25 years of experience in managing investment portfolios and is a Principal of the Adviser.Prior to joining the Adviser, he was a Principal at William Blair & Company for 17 years. The SAI provides additional information about the Portfolio Managers’ compensation, other accounts managed by the Portfolio Managers and their ownership of securities in the Fund. Shareholder Information Share Price The price of the Fund’s Class R and Class I shares are based on the Fund’s net asset value (“NAV”).The NAV is calculated by dividing the value of the Fund’s total assets, less its liabilities, by the number of its shares outstanding.In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.The NAV is calculated at the close of regular trading of the New York Stock Exchange (“NYSE”), which is normally 4:00p.m., Eastern Time.The NAV will not be calculated on days that the NYSE is closed for trading. Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded.Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day.When market quotations are not readily available, a security or other asset is valued at its fair value as determined under procedures approved by the Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced.The Board of Trustees will regularly evaluate whether the Fund’s fair value pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through their application by the Trust’s valuation committee. When fair value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different (higher or lower) from the price of the security quoted or published by others or the value when trading resumes or realized upon its sale.Therefore, if a shareholder purchases or redeems shares in the Fund when it holds securities priced at a fair value, this may have the unintended effect of increasing or decreasing the number of shares received in a purchase or the value of the proceeds received upon a redemption. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.The Adviser anticipates that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. 9 Investors may be charged a fee if they effect transactions through a broker or agent.The Fund has authorized one or more brokers to receive on its behalf purchase and redemption orders.Such brokers are authorized to designate other intermediaries to receive purchase and redemption orders on the Fund’s behalf.The Fund will be deemed to have received a purchase or redemption order when an authorized broker or, if applicable, a broker’s authorized designee, receives the order.Customer orders will be priced at the Fund’s NAV next computed after they are received by an authorized broker or the broker’s authorized designee. How to Purchase Shares Shares of the Fund are purchased at the next NAV calculated after your purchase order is received by the Fund.The Class I shares of the Fund are intended primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations and corporations.The minimum initial investment is $1,000 for Class R shares and $100,000 for Class I shares, with a minimum investment of $100 for subsequent investments in Class R shares and $5,000 for Class I shares.Shareholders will be given at least 30 days’ notice of any increase in the minimum dollar amount of initial or subsequent investments. If you place an order for Fund shares through a financial institution in accordance with such financial institution’s procedures, and such financial institution then transmits your order to the Transfer Agent in accordance with the Transfer Agent’s instructions, your purchase will be processed at the applicable price next calculated after the Transfer Agent receives your order.The financial institution must promise to send to the Transfer Agent immediately available funds in the amount of the purchase price in accordance with the Transfer Agent’s procedures.If payment is not received within the time specified, the Transfer Agent may rescind the transaction and the financial institution will be held liable for any resulting fees or losses.In the case of certain authorized financial institutions (“Authorized Intermediary”) that have made satisfactory payment or redemption arrangements with the Fund, orders will be processed at the applicable price next calculated after receipt by the Authorized Intermediary, consistent with applicable laws and regulations.Financial institutions, including Authorized Intermediaries, may set cut-off times for the receipt of orders that are earlier than the Fund’s.For more information about your financial institution’s rules and procedures and whether your financial institution is an Authorized Intermediary, you should contact your financial institution directly. All account applications (“Account Application”) to purchase Fund shares are subject to acceptance by the Fund and are not binding until so accepted.Shareholders will receive the next NAV calculated after the Account Application has been accepted by the Fund.The Fund reserves the right to reject any purchase order if, in its discretion, it is in the Fund’s best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of the Fund.Purchases may also be rejected from persons believed to be “market timers,” as described under “Tools to Combat Frequent Transactions”.A service fee, currently $25, will be deducted from a shareholder’s account for any purchases that do not clear.The Fund and the Transfer Agent will not be responsible for any losses, liability, cost or expense resulting from rejecting any purchase order.Your order will not be accepted until the completed Account Application is received by the Fund or the Transfer Agent. Investing by Telephone. If you have completed the “Telephone Purchase Authorization” section of the Account Application, you may purchase additional shares by telephoning the Fund toll free at (877)343-6382.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.The minimum telephone purchase amount is $100.
